DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 5/19/21.  At this point claims 1-3, 6-8, 10-13, and 16-20 have been amended and claims 4-5, 9, and 14-15. Thus, claims 1-3, 6-8, 10-13, and 16-20 are pending in the instant application.
	The instant application having Application No.  16/566,230 has a total of 15 claims pending in the application, there are 3 independent claims and 12 dependent  claims, all of which are ready for examination by the examiner.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments with respect to claims 1-3, 6-8, 10-13, and 16-20 have been considered and are fully persuasive.  The Examiner notes the arguments (see pages 11-16 of the remarks dated 5/19/21) pertaining to the limitations of “selecting a stripping scheme among a first stripping scheme and a second stripping scheme based on an attribute of the write command or a number of the data chunks; mapping the data chunks to first logical pages and second logical pages in the stripe according to the selected stripping scheme; and performing a write operation on the stripe to program the data chunks, wherein the first stripping scheme includes sequentially allocating logical pages included in the first memory die and then allocating logical pages included in the second memory die in the stripe to each of the data chunks based on a result of the mapping, and wherein the second stripping scheme includes sequentially allocating first logical pages and then allocating second logical pages included in the stripe to each of the data chunks" have differentiated the prior art of record and the claimed invention.  

   2.   ALLOWABLE SUBJECT MATTER
Claims 1-3, 6-8, 10-13, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11, and 20 recites the limitations (or similar thereof) of: 
“selecting a stripping scheme among a first stripping scheme and a second stripping scheme based on an attribute of the write command or a number of the data chunks; 
mapping the data chunks to first logical pages and second logical pages in the stripe according to the selected stripping scheme; and 
performing a write operation on the stripe to program the data chunks, 
wherein the first stripping scheme includes sequentially allocating logical pages included in the first memory die and then allocating logical pages included in the second memory die in the stripe to each of the data chunks based on a result of the mapping, and 


These limitations, particularly in combination with the other limitations within the claims, are not taught or rendered obvious in view of the prior art of record.  The dependent claims are allowable for at least the same reasons as its respective independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-3, 6-8, 10-13, and 16-20 are allowable as noted above. 
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137